TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00807-CR



                             Barry Michael Smith, Jr., Appellant

                                               v.

                                 The State of Texas, Appellee


         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
          NO. 10-05458-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion to dismiss his appeal. See Tex. R. App. P. 42.2. We

grant the motion and dismiss the appeal. See id.



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: June 1, 2011

Do Not Publish